DETAILED ACTION
Status of Claims
This action is in reply to the submission filed on 8/7/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined under the effective filing date of 8/7/2019.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because, Step 1: while the claimed invention falls under statutory categories of processes and/or machines, Step 2A Prong 1: the claims recite a method and/or system for analyzing one or more images of a user to identify outfit characteristics; creating an inventory of the one or more images of the user; calculating a repetition score for a user's outfit in the one or more images of the user, wherein the repetition score is calculated relative to one or more stored images of the user; identifying recommended actions corresponding to modifications to the outfit characteristics in the one or more images of the user, wherein the identified recommended actions result in a lower repetition score. These limitations are directed to the abstract idea of mental processes/concepts performed in the human mind (including an observation, evaluation, judgment, and/or opinion) and certain methods of organizing human activity/managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions.)  Identifying images based on a similarity analysis recommending/implementing said images can be performed in the human mind and are a form of social activity as well as following rules/instructions.  
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of computer processors, computer-readable storage media storing instructions, digital inventory, notifying a user of one or more images of the user and the identified recommended actions, wherein the one or more images of the user have a repetition score greater than a predetermined threshold value; and executing an appropriate action in a social media profile on a social network platform in a user's social network, based, at least in part, on the repetition score calculated for a user's outfit in the one or more images of the user individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f,) and add insignificant extra‐solution activity to the judicial 
Step 2B: Said claims recite the above additional elements.  These additional elements are not sufficient to amount to significantly more than the judicial exception because nothing in the claims suggest anything more than merely using a computer as a tool to perform the abstract idea (see MPEP 2106.05f,) and adding insignificant extra‐solution activity to the judicial exception (see MPEP 2106.05g.)  These additional elements, while adding benefit to the invention, are merely add-ons and therefore constitute nothing more than descriptive language to the core limitations. They add helpful context, but have no impact on statutory subject matter eligibility and introduce no new abstract idea. Therefore, the claims are not patent eligible.
Claims 2-7, 9-14 and 16-20 are rejected under 35 U.S.C. 101.  These claims are directed to limitations that serve to limit the modifying steps. These limitations are directed to the abstract idea of organizing human activity in the form of sales activities and behaviors, without significantly more.  They describe monitoring a user’s social network, storing the analyzed images of the user and outfit characteristics in digital inventory, identifying new images of the user in the social network, calculating a similarity score of two or more images of a user, wherein the identified recommended actions result in a lower similarity score, and wherein calculating a repetition score comprises calculating a weight corresponding to timestamp information of two or more images of a user. They introduce neither a new abstract idea nor additional limitations that integrate the abstract idea into a practical application/are significantly more than an abstract idea. The additional elements, while adding benefit to the invention, are merely add-ons and therefore constitute nothing more than descriptive language to the core limitations. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility and introduce no new abstract idea. Therefore, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zadeh et al. (Pub. No. US 2018/0204111 A1) in view of Chen et al. (Pub. No. US 2017/0352091 A1.)
Regarding Claims 1, 8 and 15, Zadeh discloses a computer implemented method for analyzing one or more images of a user in a social network, the method comprising: (Zadeh ¶0222; object/face recognition…social network analytics)
analyzing one or more images of a user to identify outfit characteristics; creating a digital inventory of the one or more images of the user; and (Zadeh ¶2799; analysis and search platform analyzes an outfit and determines the objects in the outfit and makes a relationship between the features of the objects (or the objects) corresponding to the outfit. In one embodiment, such stored/indexed relationship is used to make recommendation for complementary items for an object in an image)
calculating a repetition score for a user's outfit in the one or more images of the user, wherein the repetition score is calculated relative to one or more stored images of the user; (Zadeh ¶2830; relevance of context, reliability and degree of the similarity in match the match, … in a multi-object situation such as an outfit that may produce matches with various classes of items), relevance factors, … ranking order is higher for more relevant match, more reliable match, more similar match, … a ranking function is calculated based on for example, weighted dependency on such ranking factors with linear, quadratic, polynomial, or exponential, or reciprocal (e.g., inverse of powers of inverse) dependencies. In one embodiment, the weights and dependencies are modified by automated process (e.g., via optimization methods or genetic algorithms), for example, to optimize for maximum sustainable return.)
Zadeh does not disclose identifying recommended actions corresponding to modifications to the outfit characteristics in the one or more images of the user, wherein the identified recommended actions result in a lower repetition score; 
notifying a user of one or more images of the user and the identified recommended actions, wherein the one or more images of the user have a repetition score greater than a predetermined threshold value; and 
executing an appropriate action in a social media profile on a social network platform in a user's social network, based, at least in part, on the repetition score calculated for a user's outfit in the one or more images of the user. 
Chen discloses identifying recommended actions corresponding to modifications to the outfit characteristics in the one or more images of the user, (Chen ¶0385; algorithm can recommend a new garment g* which never appears in the historical record H)
notifying a user of one or more images of the user and the identified recommended actions, wherein the one or more images of the user have a repetition score greater than a predetermined threshold value; and (Chen ¶0198; outfitting recommendation mechanism, which provides the user with a list of garments which are recommended to combine with the garment(s) the user's 3D virtual body model is wearing)
executing an appropriate action in a social media profile on a social network platform in a user's social network, based, at least in part, on the repetition score calculated for a user's outfit in the one or more images of the user. (Chen ¶0455; can replace some of the garments in an outfit and display these new outfits in the "Crowd”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of analyzing a user’s image in regards to outfit characteristics in Zadeh with the known technique of recommending outfit changes and displaying changed outfits in Chen because applying the known technique would have yielded predictable results and resulted 
	
	
Regarding Claims 2, 9 and 16, Zadeh in view of Chen discloses the computer implemented method of claim 1, further comprising monitoring a user's social network. (Zadeh ¶0222; social network analytics… tracking and monitoring)

Regarding Claims 3, 10 and 17, Zadeh in view of Chen discloses the computer implemented method of claim 2, further comprising storing the analyzed one or more images of the user and the corresponding identified outfit characteristics in the digital inventory. (Zadeh ¶2799; stored/indexed relationship)

Regarding Claims 4, 11 and 18, Zadeh in view of Chen discloses the computer implemented method of claim 2, further comprising identifying one or more new images of the user in the user's social network. (Zedah ¶2782; In one embodiment, the user captures the image via built-in camera on the computing device (e.g., a mobile device) or from an album repository on the device. In one embodiment, the user via the computing device provides a URI for the image (e.g., residing in a cloud or network) to the server and the image is uploaded to the server based on the URI…the server transmits the image (and/or meta data) to an analyzer and search platform (server) to determine the features of the image and find a match to the image based on those features (and/or the meta data and/or other criteria)))


Regarding Claims 5, 12 and 19, Zadeh in view of Chen discloses the computer implemented method of claim 1, further comprising calculating a similarity score of two or more images of a user. (Zadeh ¶2830; relevance of context, reliability and degree of the similarity in match the match, … in a multi-object situation such as an outfit that may produce matches with various classes of items), relevance factors)

Regarding Claims 6, 13 and 20, Zadeh in view of Chen discloses the computer implemented method of claim 5, wherein the identified recommended actions result in a lower similarity score. (Chen ¶0385; algorithm can recommend a new garment g* which never appears in the historical record H)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of analyzing a user’s image in regards to outfit characteristics in Zadeh with the known technique 

Regarding Claims 7 and 14, Zadeh in view of Chen discloses the computer implemented method of claim 1, wherein calculating a repetition score comprises calculating a weight corresponding to timestamp information of two or more images of a user. (Chen ¶¶0382-0383; Time weighting…For online fashion, it is preferable to recommend more recently available garment items. To achieve that, we could also weight the each garment candidate with its age t on the website)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of analyzing a user’s image in regards to outfit characteristics in Zadeh with the known technique of recommending outfit changes and displaying changed outfits in Chen because applying the known technique would have yielded predictable results and resulted in an improved system by allowing users a recommendation engine to update their profile image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/ANT/            Examiner, Art Unit 3687                                                                                                                                                                                            
	
	/MEHMET YESILDAG/          Primary Examiner, Art Unit 3624